Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because they do not apply to the new references used in the current office action.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Towster (US20130088964) in view of Tollet (US 20200028758).
Regarding claim 1, Towster discloses a method, comprising:
	configuring, by a software-defined networking equipment comprising a processor (figure 1 and 9, circuit manager which controlled by software, having a processor), a service edge device (figure 1; edge switch, [0003][0021], configuring a routing table at edge devices, updating routing tables) associated with an internet-of-things device (figure 1, 105A, customer terminal, [0015], applications can be in a building or city, which are connecting many IoT devices) configured to communication information via a network;
	receiving, by the software-defined networking device, current network resource utilization data representative of a current network resource utilization ([0021], collects/receives current and/or historical communication path and/or link load information and/or data); 
receiving, by the software-defined networking device, previous network resource
utilization data representative of a previous network resource utilization that is from prior to, and is different than, the current network resource utilization ([0021], collects/receives current and/or historical communication path and/or link load information and/or data; fig. 8, [0060], has an increase bandwidth utilization, that is, the current and previous network utilization is different); 
in response to receiving the current network resource utilization data, the previous network resource utilization data, and based on an anticipated network resource utilization, updating, by the software-defined networking device, packet headers with segment routing headers to route packets to service entry point network equipment ([0021], estimates future loads communication link and/or path, uses the estimated loads to determine whether to reroute one or more virtual circuits, updates the routing tables of the switches 120A-D and/or the routers 125B, which is a service entry point network equipment and begin to route the packet. Note that, after updating the routing table, when a packet is routed based on the new routing table, the packet headers are updated using the new routing table),
in response to updating the packet headers, configuring, by the software-defined networking device via the network, the service entry point network equipment to associate the packet headers with packets communicated via the network ([0021], updates (that is to configure) the routing tables of the switches 120A-D and/or the routers 125B, which is a service entry point network equipment. Note that, after updating the routing table, when a packet is routed based on the new routing table, the packet headers are associated with the packet communicated).
	Towster does not explicitly suggest wherein the service entry point network equipment is configured with an SRv6 header, to facilitate attachment of the segment routing header to the packet, based on a destination internet protocol address.
	Tollet teaches wherein the service entry point is configured with an SRv6 header, to facilitate attachment of a segment routing header to the packet, based on a destination internet protocol address (Tollet, figure 6 and [0073]; a virtual gateway, i.e. service entry point, receives a packet including an IPv4 header with a destination address and encapsulates the packet with an SRv6 header). Tollet also teaches some device can be an IoT device ([0028]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method of using SRv6 taught by Tollet into circuit manager or SDN controller disclosed by Towster. The motivation for such a modification provides for segment routing to establish and manage connectivity.
	Claims 8 and 15 are rejected same as claim 1. 

Regarding claim 2, Towster and Tollet disclose generating, by the software-defined networking device, a data structure, wherein the data structure comprises routing data to include in the packet headers (Towster, [0021], updating/sending the routing table, which is a data structure; Tollet, fig. 4)
	Claims 9 and 16 are rejected same as claim 2.

	Regarding claim 3, Towster and Tollet disclose wherein the routing data comprises destination address data representative of a destination address for the packets to be sent via the network (Tollet, [0021], destination address).

	Regarding claim 4, Towster and Tollet disclose wherein the packet headers comprise routing and service chaining vector data representative of a sequence of service node equipment (Towster, [0003], a virtual circuit is defined by one or more nodes; VCID can be included in the packet header; Tollet, [0021], nodes identified in the header).

	Regarding claims 5 and 13, Towster and Tollet disclose wherein the current network resource utilization data comprises storage data representative of a storage capacity of the service node equipment (Towster, [0021], fig. 5, load information may include storage data; UTIL A-Z may include storage information; Tollet, [0031][0094], storage operation, network capabilities may include storage capacity).

	Regarding claim 6, Towster and Tollet disclose wherein the service edge equipment is first service edge equipment (Towster, fig. 1, node 125D or 125 B can be considered a serve edge equipment), wherein the configuring the first service edge equipment comprises configuring the first service edge equipment with a microservice the network (Towster, [0021], updating the routing table with associated headers, service types (such as microservice) can be included), and wherein configuring the first service edge equipment comprises configuring the first service edge equipment with a same state as a second service edge equipment (Towster, [0021], updating or configuring the routing table which includes the first and second service equipment; Tollet, [0037]).

	Regarding claims 7 and 11, Towster and Tollet disclose wherein the network resource utilization data is first network resource utilization data, and further comprising: in response to receiving second network resource utilization data different than the first resource utilization data, updating, by the software-defined networking device, the packet headers to route the packets to a service node equipment of the network (Towster, [0021], based on past, current and predicted network utilization or load, updating the routing table or packet headers).
	
	Regarding claim 10, Towster and Tollet disclose wherein configuring the service entry point network equipment excludes establishing a tunnel according to a general packet radio service tunneling protocol (Tollet, [0022], without using the tunnel protocols).

	Regarding claim 12, Towster and Tollet disclose wherein the current network resource utilization data comprises computation data representative of a computation performed by a service node device ([0030], current data concerning bandwidth used after computing the bandwidth being used).

	Regarding claim 14, Towster and Tollet disclose wherein configuring the service edge equipment comprises configuring a network element of the service edge equipment (Towster, [0021], updating the routing table which is a network element of the service edge equipment).

	Regarding claim 17, Sharma discloses facilitating, by the first service node device, adding packet header data to the packets to direct the packets to a second service node device of the group of service node devices (Towster, fig. 1, node 125D or 125 B can be considered as serve edge equipment. Based on the routing protocol, the node routes the packet by adding packet header data and forward the packet to the next node listed in the routing table).

	Regarding claim 18, Towster and Tollet disclose facilitating, by the first service node device, receiving the packets to be routed to a second service node device of the group of service node devices (Towster, fig. 1, node 125D or 125 B can be considered as serve edge equipment. Based on the routing protocol, the packets are routed to the first service node device, that is, helping the node to receive the packets and forward the packets to the next node listed in the routing table).

	Regarding claim 19, Towster and Tollet disclose facilitating, by the first service node device, removing packet header data from the packets to indicate that the packets have reached a second service node device of the group of service node devices (Tollet, [0077], modifying the packet header).

Regarding claim 20, Towster and Tollet disclose wherein the second service node device is a destination service node device (Towster, fig. 1, 125B or 120D, which is a destination node device).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474